Citation Nr: 1047439	
Decision Date: 12/21/10    Archive Date: 12/22/10	

DOCKET NO.  08-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to a permanent and total disability for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.  
This included service in Vietnam from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the VARO in Boston, 
Massachusetts, that denied entitlement to the benefits sought.  

For reason which will be set forth in a REMAND at the end of the 
decision below, the question of the Veteran's entitlement to a 
permanent and total rating for pension purposes is being REMANDED 
for further development.  The Veteran will be notified should 
further action be required.  


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service in Vietnam.  






CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 & 
Supp. 2010)) need not be discussed.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and in-service stressor; and credible supporting 
evidence that the claimed in-service stressor or stressors 
occurred.  38 C.F.R. § 3.303(f) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and any present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 
2005).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). The 
analysis focuses primarily on  the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The medical evidence of record reveals a principal psychiatric 
diagnosis of PTSD.  

While more specific information concerning the stressor 
experiences the Veteran has reported having had in Vietnam would 
be desirable, the Board finds there is adequate evidence of 
record with which to make a decision at this time.  The Veteran's 
personnel file shows that he served in Vietnam from June 1970 to 
early June 1971.  His principal duty assignment in Vietnam was as 
a wheeled vehicle mechanic repairman primarily with the 40th 
Ordinance Company, United States Army, Pacific.  During his year 
in Vietnam, he participated in the 13th Campaign (Unnamed).  He 
has referred to stressful experiences while serving in Vietnam, 
to include exposure to rocket and mortar attacks.  The Board 
finds no reason to question his credibility, particularly 
concerning the time frame during which he served in Vietnam.  

He has a current diagnosis of PTSD and that PTSD has been 
reported by mental health professionals to be related to his 
experiences in Vietnam.  As indicated in Suozzi v. Brown, 10 Vet. 
App. 307 (1997), a stressor need not be corroborated in every 
detail.  Corroboration of the Veteran's personal participation in 
a stressful activity is not necessary.  See Pentecost v. 
Derwinski, 16 Vet. App. 124 (2002).  According, the Board finds 
that the Veteran has PTSD that is reasonably related to his 
experiences while serving in Vietnam in 1970 and 1971.  


ORDER

Service connection for PTSD is granted.  


REMAND

At the Veteran's personal hearing before a traveling Veterans Law 
Judge in September 2010, he testified that he was receiving 
Social Security Administration disability benefits for his 
disabilities.  To date, no attempt has been made to obtain 
records from Social Security Administration.  To the extent that 
such relate to treatment or evaluation for any disabilities, they 
may contain evidence pertinent to the appeal.  VA has a duty to 
obtain a copy of the decision granting SSA disability benefits 
and the supporting medical documentation relied upon.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).    

The Board notes there is no examination of record reflecting the 
severity of any disabilities other than the Veteran's PTSD.  
Accordingly, the Board finds that the requirements for an 
examination are met.  See 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




This portion of the case is REMANDED 	for the following actions:  

1.  VA should contact the Veteran and 
provide him the opportunity to submit 
records and/or provide authorization for 
release of records pertaining to any post 
service treatment or evaluation he might 
have had with regard to any disabilities.  
Based on the information provided, VA 
should request all identified records.  Any 
records obtained or responses received 
should be associated with the claims file.  

2.  The Social Security Administration 
should be contacted and asked to provide 
all medical records upon which an award of 
disability benefits was based.  All records 
obtained and any responses received must be 
associated with the claims file.  If VA 
cannot locate such records, it must 
specifically document any attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any records will be futile.  

3.  The Veteran should be accorded a 
general medical examination for the purpose 
of determining the nature and severity of 
any disabilities present.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner.  The 
examiner should opine as to the impact of 
any diagnosed disabilities or the Veteran's 
ability to obtain and maintain some form of 
gainful employment.  

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  Consequences for 
failure to report for VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2010).  In 
the event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that the scheduled examination was 
sent to the last known address of record.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, VA should readjudicate 
the issue of entitlement to a permanent and 
total disability rating for pension 
purposes.  All applicable laws and 
regulations should be considered.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative must be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


